 



November 30, 2007
VIA HAND DELIVERY
     Re: Separation and Release Agreement
Dear Keith A. Sawottke:
On behalf of RSC Holdings Inc. (the “Company”), I am writing to set forth the
terms and conditions of the Separation and Release Agreement (the “Separation
Agreement”) that the Company is offering to you with respect to your employment
transition. As set forth below, this Separation Agreement is intended to modify,
supplement and enhance the Amended and Restated Executive Employment and
Noncompetition Agreement that you entered into with the Company effective as of
November 28, 2006 (the “Employment Agreement”), which is attached hereto as
Exhibit A.
     1. Employment Status, Final Payments, Transition.
          (a) Resignation. You acknowledge and agree that, effective
November 30, 2007 (the “Resignation Date”), you will resign from your position
as Chief Financial Officer (“CFO”) of the Company and from any other office or
position you may hold with the Company or with any of the Company’s affiliated
entities. Following the Resignation Date, you will not be employed in any
position with the Company or its affiliated entities.
          (b) Accrued Salary and Vacation. On the Resignation Date, the Company
will pay you all salary earned through the Resignation Date, subject to standard
payroll deductions and withholdings. No later than the next regular payroll date
after the Resignation Date, the Company will pay you all of your accrued and
unused vacation, subject to standard deductions and withholdings. You are
entitled to these payments by law and pursuant to the Company’s policies and
practices.
          (c) Expense Reimbursements. Within thirty (30) days after the
Resignation Date, you shall submit expense reports to the Company seeking
reimbursement for any business expenses incurred through the Resignation Date.
The Company will reimburse you for these business expenses, pursuant to its
standard policies and practices, within fifteen (15) business days after the
submission of your expense report.
          (d) Transition Duties. In consideration for the Severance Benefits
(defined in Section 2 herein) provided in this Resignation Agreement, you agree
to provide transition support (“Transition Duties”) through the later of
March 1, 2008 or the date (the “10-K Date”) the Company files its next form 10-K
(currently projected to occur on or about February 27, 2008). Your Transition
Duties shall include but not be limited to: (i) performing any and all duties
requested of you by the Company’s Chief Executive Officer (“CEO”) and/or the
successor CFO; (ii) taking all steps satisfactory to the Company to ensure the
orderly transition

 



--------------------------------------------------------------------------------



 



of all matters that you have handled during the course of your employment with
the Company; and (iii) providing transition briefing information as requested by
the Company (the “Transition Duties”). Such Transition Duties shall not, in any
week, exceed 20% of the average weekly time that you previously devoted to
performance of your duties for the Company.
     2. Severance Benefits. If you sign, date and return this fully executed
Separation Agreement to the Company’s CEO and allow it to become effective, the
Company will provide you with the following severance benefits (the “Severance
Benefits”):
          (a) Severance Payments. Following the Resignation Date, the Company
will pay you severance in the form of continuation of your base salary in effect
on the Resignation Date (i.e., at the rate of $249,100 per annum) for thirty
(30) months (the “Severance Payments”). The Severance Payments will be subject
to standard payroll deductions and withholdings. Except as otherwise set forth
below, the Severance Payments will be paid in substantially equal installments
on the Company’s normal payroll schedule over the thirty (30) month period
following the Resignation Date (the “Severance Period”).
The Company has determined that you are a “specified employee” of the Company as
defined in Section 409A(a)(2)(B)(i) of the Internal Revenue Code
(“Section 409A”) and that the Severance Payments are subject to a six month
delay of payment. Accordingly, to avoid imposition of taxes under Section 409A,
on the first business day after the sixth month following your Resignation Date
(the “Six Month Date”), the Company will pay you a lump sum of $124,550 (which
is six months of your base salary), subject to standard payroll deductions and
withholdings. Thereafter, the Company will pay the remaining twenty-four
(24) months of Severance Payments ($498,200) in substantially equal installments
on the Company’s normal payroll schedule, subject to standard payroll deductions
and withholdings. The total amount of Severance Payments is Six Hundred Twenty
Two Thousand, Seven Hundred Fifty Dollars ($622,750), subject to standard
payroll deductions and withholdings.
          (b) Severance Bonus. Within five (5) business days after the Effective
Date of this Resignation Agreement (as defined in Section 10(d)), the Company
will pay you a lump sum of $100,000, subject to standard payroll deductions and
withholdings (the “Severance Bonus”). This Severance Bonus is in lieu of any
2007 pro-rated bonus you would have received pursuant to the Company’s Variable
Compensation Plan. The Severance Bonus payment set forth in this Section 2(b) is
intended to be a separate payment (as defined in Treasury
Regulation 1.409A-2(b)(2)) from the payments described in Section 2(a) above for
purposes of the “short term deferral rule” under Treasury Regulations
Section 1.409A-1(b)(4).
          (c) Health Insurance. As an additional severance benefit, the Company
will pay continued health insurance coverage premiums for medical, dental and
vision coverage (at the same level of coverage and paid in the same manner and
amount as during your active employment) for up to thirty (30) months or until
the date that you become eligible for group health insurance coverage through a
new employer. You agree to provide prompt written notice to the Company in the
event that you become eligible for group health insurance coverage through a new
employer. The thirty (30) months of continued health insurance coverage will be
provided as follows: (i) for the initial twelve (12) months, you will receive
continued health insurance coverage through the Company’s regular payroll
process (the “Initial Healthcare

 



--------------------------------------------------------------------------------



 



Period”); (ii) thereafter, on or after the Initial Healthcare Period, if you
timely elect continued group health insurance coverage pursuant to COBRA, the
Company agrees to pay directly to the appropriate insurance company(ies) (or to
reimburse you for) your COBRA premiums sufficient to continue your group health
insurance coverage for up to an additional eighteen (18) months.
          (d) Stock Vesting and Exercise. Upon the Effective Date (as defined in
Section 10(d)), you will (retroactive to the Resignation Date) no longer be
required to provide services as an employee or consultant, other than that
provided for herein, to the Company in order to become eligible for vesting of
100,000 of your time-based option shares (the “Unvested Shares”) which were
unvested as of the Resignation Date. Your Unvested Shares will not become vested
or exercisable unless and until the later of March 1, 2008 or the date the
Company files its next form 10-K (the “10-K Date”) (currently projected to occur
on or about February 27, 2008) and you have not breached any of the terms of
this Separation Agreement. You acknowledge that the Company makes no
representation with respect to when the 10-K Date will actually occur. All other
unvested stock options or restricted stock which you may have been granted will
be forfeited as of the Resignation Date (including but not limited to your
approximate 200,000 plus performance-based option shares). Your exercise period
on all vested shares will be determined by the terms of your applicable grant
agreements and the Company’s equity incentive plan.
          (e) Subscription Agreement Waiver. In the event that the Company files
its next 10-K (currently projected to occur on or about February 27, 2008) and
you have not breached any of the terms of this Separation Agreement, then on the
later of March 1, 2008 or the 10-K Date, the Company will waive its right to
enforce the restrictions set forth in the first sentence of Section 4(a)
(Restriction of Transfer of Shares) of the Employee Stock Subscription Agreement
which you entered into with the Company (attached hereto as Exhibit B).
          (f) Financial Planning Allowance. The Company will pay any amount of
your 2007 $2,500 financial planning services allowance that has not been used as
of your Resignation Date. This amount will be paid on the Six Month Date.
          (g) Outplacement Services. The Company will provide you with
outplacement services comparable to that provided to similarly situated
executives (for a maximum period of nine (9) months), having a maximum cost to
the Company of $9,500. If you choose to utilize such services, payments will be
made to the Company’s ordinary outplacement services provider. The Company will
not make any cash payments directly to you.
          (h) Professional Association Fees. The Company will continue to pay
(or to reimburse you for) your professional association fees for up to thirty
(30) months after the Resignation Date, but only with respect to such fees that
were paid or reimbursed by the Company prior to the Resignation Date. These fees
will be paid, beginning with a “catch-up” payment on the Six Month Date.
          (i) Life Insurance Continuation. The Company will pay the premiums for
the continuation of your life insurance coverage during the Severance Period
either: (i) under the Company’s group life insurance policy, if such conversion
or continuation is permitted; or (ii) if such conversion or continuation is not
permitted, then it will pay the premiums for a term

 



--------------------------------------------------------------------------------



 



life insurance policy with a comparable benefit. You are not entitled to a cash
payment in substitution for the life insurance premiums to be paid by the
Company. As a condition to your obtaining benefits pursuant to this
Section 2(i), you must comply with reasonable requests for medical information
or physical examination from any insurance company prospectively issuing a
policy for the coverage under this
Section 2(i).
     3. Other Compensation Or Benefits. You acknowledge that, except as
expressly provided in this Separation Agreement, you have not earned and will
not receive from the Company any additional compensation (including base salary,
bonus, incentive compensation, or equity), severance, or benefits after the
Resignation Date (including without limitation any severance benefits set forth
in your Employment Agreement), with the exception of any vested rights you may
have under the express terms of a written ERISA-qualified benefit plan
(e.g., 401(k) account) or any vested stock options.
     4. Return Of Company Property. By the Resignation Date, or earlier if
requested by the Company, you shall return to the Company all Company documents
(and all copies thereof) and other Company property which you have in your
possession or control, including, but not limited to, Company files, notes,
drawings, records, plans, forecasts, reports, studies, compilations of data,
analyses, proposals, agreements, financial information, research and development
information, sales and marketing information, customer lists, prospect
information, pipeline reports, sales reports, operational and personnel
information, specifications, code, software, databases, computer-recorded
information, tangible property and equipment (including, but not limited to,
computers, facsimile machines, mobile telephones, servers), credit cards, entry
cards, identification badges and keys; and any materials of any kind which
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof, in whole or in part). You agree that you will
make a diligent search to locate any such documents, property and information.
If you have used any personally owned computer, server, or e-mail system to
receive, store, review, prepare or transmit any Company confidential or
proprietary data, materials or information, by the Resignation Date, you shall
provide the Company with a computer-useable copy of such information and then
permanently delete and expunge such Company confidential or proprietary
information from those systems; and you agree to provide the Company access to
your system as requested to verify that the necessary copying and/or deletion is
done. Your timely compliance with this paragraph is a condition precedent to
your receipt of the Severance Benefits provided under this Resignation
Agreement.
     5. Other Obligations. You hereby acknowledge and agree to abide by your
continuing obligations under Article III (Confidential Information), Article IV
(Covenant Not to Compete and No Solicitation of Customers or Employees) and
Section 5.7 (Duration of Obligations) of the Employment Agreement (attached
hereto as Exhibit A).
     6. Mutual Nondisparagement. You agree that you will not make any
disparaging remarks, or any remarks that could reasonably be construed as
disparaging, whether orally or in writing, regarding the Company or its
officers, directors, employees, or affiliated entities (including but not
limited to the sponsors) that could reasonably be harmful to them or their
reputations. The Company agrees that its officers and directors will not make
any disparaging remarks, or any remarks that could reasonably be construed as
disparaging, whether orally or in writing, regarding you that could reasonably
be harmful to your business or personal

 



--------------------------------------------------------------------------------



 



reputation. Nothing in this section shall prohibit you or the Company or any of
its officers or directors from testifying or responding truthfully in response
to any court order, arbitral order, subpoena or government investigation, or in
connection with any legal proceeding brought by one party against the other.
     7. Cooperation and Assistance. You agree that you will not voluntarily
provide assistance, information or advice, directly or indirectly (including
through agents or attorneys), to any person or entity in connection with any
claim or cause of action of any kind brought against the Company or its
officers, directors, or affiliated entities, nor shall you induce or encourage
any person or entity to bring such claims. It will not violate this Separation
Agreement if you testify truthfully when required to do so by a valid subpoena
or under similar compulsion of law. Further, you agree to voluntarily cooperate
with the Company if you have knowledge of facts relevant to any threatened or
pending litigation or other claim against the Company or its officers,
directors, or affiliated entities, or any actual or potential claim by the
Company or its affiliated entities against any third party, by making yourself
reasonably available without further compensation for interviews with the
Company’s counsel, for preparing for and providing deposition testimony, and for
preparing for and providing trial testimony.
     8. No Admissions. You understand and agree that the promises and payments
in consideration of this Separation Agreement shall not be construed to be an
admission of any liability or obligation by the Company to you or to any other
person, and that the Company makes no such admission.
     9. Job Reference. You agree to inform all prospective employers that
requests for references should be directed in writing to the Company’s Senior
Vice President for Human Resources at 6929 East Greenway Parkway, Scottsdale,
Arizona 85254. In response to any such requests for a reference, the Company
will confirm your period of employment, position held and last rate of pay.
     10. Release of Claims.
          (a) General Release. In exchange for the consideration under this
Separation Agreement to which you would not otherwise be entitled, you hereby
generally and completely release the Company and its directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns (collectively,
the “Released Parties”) of and from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to the time you execute
this Separation Agreement (collectively, the “Released Claims”).
          (b) Scope of Release. The Released Claims include, but are not limited
to: (a) all claims arising from or in any way related to the Employment
Agreement, your employment with the Company, or the termination of that
employment; (b) all claims related to your compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (c) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (d) all tort claims,

 



--------------------------------------------------------------------------------



 



including claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (e) all federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation, attorneys’
fees, or other claims arising under the federal Civil Rights Act of 1964 (as
amended), the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) or the Older Workers
Benefit Protection Act (collectively, “ADEA”), and the Arizona Civil Rights Act.
          (c) Excluded Claims. Notwithstanding the foregoing, the following are
not included in the Released Claims (the “Excluded Claims”): (a) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party, the charter, bylaws, or
operating agreements of the Company, or under applicable law; (b) any rights
which are not waivable as a matter of law; or (c) any claims arising from the
breach of this Separation Agreement. In addition, nothing in this Separation
Agreement prevents you from filing, cooperating with, or participating in any
proceeding before the Equal Employment Opportunity Commission, the Department of
Labor, or the Arizona Civil Rights Division, except that you hereby waive your
right to any monetary benefits in connection with any such claim, charge or
proceeding. You hereby represent and warrant that, other than the Excluded
Claims, you are not aware of any claims you have or might have against any of
the Released Parties that are not included in the Released Claims.
          (d) ADEA Waiver. In exchange for the consideration under this
Separation Agreement to which you would not otherwise be entitled, you hereby
acknowledge that you are knowingly and voluntarily waiving and releasing any
rights you may have under the ADEA, and that the consideration for the waiver
and release you have given in this Separation Agreement is in addition to
anything of value to which you were already entitled. You further acknowledge
that you have been advised by this writing, as required by the ADEA, that:
(a) your waiver and release do not apply to any rights or claims that may arise
after the date you sign this Separation Agreement; (b) you should consult with
an attorney prior to signing this Separation Agreement (although you may
voluntarily decide not to do so); (c) you have twenty-one (21) days to consider
this Separation Agreement (although you may choose voluntarily to sign it
earlier); (d) you have seven (7) days following the date you sign this
Separation Agreement to revoke this Separation Agreement (in a written
revocation received by the Company’s Chief Executive Officer); and (e) this
Separation Agreement will not be effective until the date upon which the
revocation period has expired, which will be the eighth day after you sign this
Separation Agreement (the “Effective Date”).
     11. Dispute Resolution. You and the Company agree that any and all
disputes, claims, or causes of action, in law or equity, arising from or
relating to the enforcement, breach, performance, interpretation, or execution
of this Separation Agreement, shall be resolved solely and exclusively in
accordance with the arbitration procedures set forth in Section 5.10 of the
Employment Agreement (attached hereto as Exhibit A). Nothing herein shall
prevent you or the Company from seeking injunctive relief in court to prevent
irreparable harm pending completion of any arbitration proceeding.
     12. Breach of the Separation Agreement. It is expressly understood and
agreed that your rights to the Severance Benefits provided for in Section 2
herein are contingent upon your continued compliance with the express terms and
conditions of this Separation

 



--------------------------------------------------------------------------------



 



Agreement, and all obligations under your Employment Agreement which survive its
termination including but not limited to, your continued compliance with
Article III (Confidential Information), Article IV (Covenant Not to Compete and
No Solicitation of Customers or Employees) and Section 5.7 (Duration of
Obligations) of the Employment Agreement (which is incorporated by reference
herein). Any material breach of this Separation Agreement (including but not
limited to the provisions of the Employment Agreement referenced in the
preceding sentence) will result in immediate cessation of the Company’s
obligation to provide any further Severance Benefits.
     13. Miscellaneous. This Separation Agreement, together with all exhibits,
constitutes the complete, final and exclusive embodiment of the entire agreement
between you and the Company with regard to its subject matter. It supersedes any
and all agreements entered into by and between you and the Company; provided,
however, that all of your obligations under the Employment Agreement referenced
in Section 12 hereof shall remain in full force and effect and are considered a
material part hereof. This Separation Agreement is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein. It may not be modified or amended except in a writing signed
by both you and a duly authorized officer of the Company. Each party has
carefully read this Separation Agreement, has been afforded the opportunity to
be advised of its meaning and consequences by an attorney, and signed the same
of his or its free will.
     14. Severability. If any provision of this Separation Agreement is
determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Separation Agreement
and the provision in question will be modified so as to be rendered enforceable
insofar as possible consistent with applicable law.
     15. Applicable Law. This Separation Agreement will be deemed to have been
entered into and shall be construed and enforced in accordance with the laws of
the State of Arizona without regard to conflict of laws principles.
     16. No Tax, Legal or Financial Advice. You acknowledge that you are not
relying on the Company for (nor have you received) any tax, legal or financial
advice in connection with this Separation Agreement. You further acknowledge
that you will be solely responsible for any taxes incurred by you with respect
to the payments hereunder, including any taxes incurred pursuant to Section 409A
of the Internal Revenue Code. You are strongly encouraged to consult with your
tax, legal and financial advisors with respect to the tax, legal and financial
consequences to you of this Separation Agreement.
     17. Execution and Effective Date. This Resignation Agreement may be
executed in counterparts and facsimile signatures or PDF transmissions will
suffice as original signatures.
If this Separation Agreement is acceptable to you, please sign below and return
the original to me.
We wish you the best in your future endeavors.

 



--------------------------------------------------------------------------------



 



Sincerely,

        RSC Holdings Inc.
    By:   /S/ Erik Olsson       Erik Olsson
Chief Executive Officer  

I understand and agree fully to the foregoing Agreement:

     
/S/ Keith A. Sawottke
   
 
Keith A. Sawottke
   
 
   
11/30/07
 
Date
   

 



--------------------------------------------------------------------------------



 



Exhibit A

Amended and Restated Executive Employment and Noncompetition Agreement

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED EXECUTIVE EMPLOYMENT
AND NONCOMPETITION AGREEMENT
     This Amended and Restated Employment and Noncompetition Agreement
(“Agreement”) is entered into between Rental Service Corporation, (the “Company”
or “Rental Service Corporation”) and Keith A. Sawottke (“Executive”), effective
as of November 28th, 2006.
RECITALS
     WHEREAS, the Company operates its equipment rental business which has store
locations throughout North America (such business as operated by the Company is
referred to herein as the “Business”).
     WHEREAS, the Company’s life-blood is its Confidential Information,
including but not limited to customer databases, marketing and sales objectives
and strategies, customer lists, information regarding existing customer
preferences, habits, and needs, information regarding prospective customers,
details of past, pending and contemplated transactions, price lists, pricing
policies, sales data, training materials, and customer proposals, information
developed about the Company’s competitors, systems, strategies, designs,
processes, procedures, market data, know-how, compilations of technical and
non-technical data, advertising and promotional plans, and financial and other
projections, which information has been collected over a significant amount of
time and at great effort and expense.
     WHEREAS, the Company would be placed at an unfair competitive disadvantage
if Employee were able to use the Company’s Confidential Information and goodwill
for his or her own benefit, or for the benefit of anyone other than the Company.
     WHEREAS, with the assurances contained in the agreement, the Company
desires to employ Executive as Senior Vice President and Chief Financial
Officer, in which position he will not only have access to the Company’s
Confidential Information but also will have the duty to expand and improve such
information.
     WHEREAS, Executive desires to be employed by the Company in this position
and is willing to do so upon the terms contained herein.
     WHEREAS, the Company and Executive are currently parties to the Executive
Employment and Noncompetition Agreement, dated as of February 18th, 2005 which
the parties desire to amend and restate effective as of the date hereof.

 



--------------------------------------------------------------------------------



 



AGREEMENT
     NOW, THEREFORE, as a condition of employment, and for other good and
valuable consideration, including without limitation continued employment and/or
promotion or advancement, which Executive agrees is sufficient consideration for
this Agreement, and in consideration of the mutual promises and covenants set
forth below, the Company and Executive agree as follows:
ARTICLE I
EMPLOYMENT
     Section 1.1. Employment & Position. The Company shall employ Executive as
Senior Vice President and Chief Financial Officer at the Company’s location in
Scottsdale, AZ. Executive shall report to the President and Chief Executive
Officer, or another Senior Executive as deemed appropriate by the Company.
During Executive’s employment hereunder, Executive shall devote all necessary
energies, experience, skills, abilities, knowledge and productive time to the
performance of duties under this Agreement and shall not render to others
services that interfere with the performance of his duties with the Company
under this Agreement. The rendering of services to others shall be subject to
the approval of the Board.
     Section 1.2. Duties. Executive’s primary responsibilities shall be those
customarily performed by an Executive in the position of Senior Vice President
and Chief Financial Officer.
     Section 1.3. Term of Employment. Executive shall be employed as herein set
forth, commencing on the date set forth above and continuing until terminated by
either party in accordance with section 2.5 below (the “Employment Term”).
ARTICLE II
COMPENSATION
     Section 2.1. Base Salary. Executive’s salary (the “Base Salary”) shall be
$249,100 per annum for the term of this Agreement and/or as increased, after
review by the Board at the time and in accordance with Company policies as in
effect from time to time. Base Salary shall be payable in accordance with the
standard payroll practices of the Company.
     Section 2.2. Variable Compensation. In addition to his Base Salary,
Executive will be eligible to receive Variable Compensation, in accordance with
the Company’s Variable Compensation Plan as in effect from time to time, and
which will

2



--------------------------------------------------------------------------------



 



provide him with additional incentive opportunity with a target of 75% of his
Base Salary and a maximum of 150% of his Base Salary.
     Section 2.3. Equity Incentive. Executive will be offered the opportunity to
participate in the Company’s Stock Incentive Plan at such level and on such
terms as the Board determines appropriate.
     Section 2.4. Other Benefits. During the Employment Term, Executive shall be
entitled to all benefits and conditions of employment generally provided to
other RSC Company executives, subject to the same eligibility and other
reasonable conditions of Company benefit programs and to country related
differences, including, but not limited to, medical, dental, life insurance,
non-qualified deferred compensation programs, sick leave, disability, automobile
allowance ($1,200 per month), and participation in any retirement plan. In
addition, benefits shall include, but not be limited to not less than five
(5) weeks vacation per year and an annual tax and financial planning services
allowance of up to $2,500.
     Section 2.5. Employment Separation.
     (a) Severance Benefits: The Company may, at its sole discretion, terminate
Executive’s employment at any time, provided however, that if the Company severs
Executive’s employment for any reason other than For Cause or if Executive
terminates his employment for Good Reason, the Company shall provide the
following severance payments and benefits (collectively “Severance Benefits”),
less all applicable federal and state income and withholding taxes, in exchange
for a full and complete release of all claims against the Company, in the form
customarily used by the Company, executed by Executive:

  1.   Twenty-four (24) months of Base Salary (the “Severance Period”), plus a
pro-rata portion of variable compensation for the calendar year, or if variable
compensation is to be paid quarterly then for the calendar quarter, in which the
severance occurs up to the separation date, such pro rata bonus to be equal to
the variable compensation Executive would have earned had Executive remained
employed through the end of the applicable period (pro rated based on the number
of days employed in such period). Executive’s entitlement to and the amount of
any variable compensation under this Section 2.5(a) (1) shall be determined at
the sole discretion of the Company. The Base Salary shall be payable in
accordance with the Company’s regular payroll practices, and the pro rata
variable compensation payments shall be payable at the time that other variable
compensation payments are made under the applicable Variable Compensation Plan.
Notwithstanding anything to the contrary, prior to the expiration of

3



--------------------------------------------------------------------------------



 



      the first anniversary of this Agreement, the Severance Period shall be
thirty (30) months. Further, notwithstanding the payment schedule described in
this paragraph, if Executive is a Specified Employee (as defined in Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”)) and becomes
entitled to the payment described in this Section 2.5 as a result of a
separation of service as defined by Section 409A(a)(2)(i) of the Code, then the
portion of such payment treated as “separation pay” for purposes of Section 409A
shall not be paid prior to the date which is six (6) months after the date of
the Executive’s separation of service with the Company if such payment would
result in the imposition of an excise tax under Section 409A of the Code. Any
amount described in the preceding sentence otherwise payable during the first
six months following Executive’s separation from service shall be accumulated
and paid to Executive in a lump sum amount on the first date of the seventh
month following the date of separation from service.

Executive’s entitlement to the foregoing severance payments is contingent on his
continued compliance with the confidentiality, non-competition and
non-solicitation provisions outlined in Sections 3.1, 3.2, 4.2 and 4.3 herein.
Executive understands that if the Company determines that he has violated the
confidentiality provisions, covenant not to compete or non-solicitation
provisions, the Company will not make any further severance payments, and will
be entitled to reimbursement from Executive of any severance amounts already
paid to him, all in addition to any other remedy to which the Company may.

  2.   Upon his separation from service, if Executive is eligible and enrolled
in the Company’s medical and dental benefit programs, the Company will provide
the necessary forms, including COBRA notifications, to transfer the
responsibility and right to continue those benefits to Executive, which under
COBRA are typically at his expense, for the time period allowed by law or under
the applicable programs. However, assuming Executive is eligible and elects to
continue those benefits, the Company will continue to pay the same proportion of
Executive’s medical and dental insurance premiums under COBRA as during active
employment (for Executive and eligible dependents) until the earlier of: (1) the
expiration of the Severance Period; or (2) the date Executive is eligible for
medical and dental insurance benefits by another employer.

4



--------------------------------------------------------------------------------



 



  3.   Upon termination of employment, Executive is not eligible to continue
participation in the Company group life insurance program. The Company will
therefore pay, at the Company’s option, the premiums during the Severance Period
that are either (i) applicable to a conversion of the coverage (equal to the
amount normally provided to an employee without payment by the employee) from
group to individual coverage; or (ii) that will support the same level of
coverage in a term life policy. The company’s obligation under this sub-section
is to provide the required insurance and Executive is not entitled to a cash
payment in substitution thereof.     4.   If Executive is not fully vested in
the Company’s 401 (k) and/or other retirement/pension plan on the date of
separation, the Company shall pay Executive an amount equal to the unvested
portion of such account(s).     5.   The Company on the date of separation will
provide professional outplacement counseling and services consistent with other
Executives at similar compensation levels. No cash lump sum payment in lieu of
outplacement services will be provided to Executive.     6.   During the
Severance Period the Company will continue to pay for Executive’s reasonable
association fees related to Executive’s former duties and responsibilities if
and to the extent previously paid by the Company.     7.   The Company shall,
except in the case of any termination of Executive’s employment for Cause, give
the Executive no less than 30 days’ prior written notice of termination of
employment. In the event the Company gives such notice, the Executive shall be
under no obligation to render additional services and shall be allowed to seek
other employment, provided that the Severance Period shall be reduced
accordingly if Executive so ceases to provide services to the Company.

“Good Reason” shall mean the occurrence, without Executive’s consent, of any of
the following: (i) a material diminution in, or assignment of duties material
inconsistent with Executive’s position (including status, offices, titles and
reporting relationships), (ii) a reduction in Base Salary that is not part of
across-the-board reduction, (iii) a relocation of Executive’s principal place of
business to a location that is greater than fifty (50) miles from its current
location or (iv) the Company’s material breach of the Agreement.

5



--------------------------------------------------------------------------------



 



     (b) For Cause. The Company may, at its sole discretion, terminate
Executive’s employment at any time during the Employment Term “For Cause”. The
term “For Cause” means: (1) the failure of Executive to implement or adhere to
material policies, practices, or directives of the Company, including of the
Board; (2) conduct of a fraudulent and/or criminal nature; (3) any action of
Executive outside the scope of his employment duties that results in material
financial harm to the Company, (4) conduct that is in violation of any provision
of this Agreement or any other agreement between the Company or any of its
affiliates and Executive (including any noncompetition, noninterference,
nonsolicitation or confidentiality agreement); or (5) solely for purposes of
this Section 2.5 , death or disability as defined hereinafter.
     (c) Disability. Within the parameters allowed by federal and state law, the
Company reserves the right to terminate Executive’s employment or place him on
unpaid leave if Executive is incapacitated due to physical or mental illness and
cannot perform the essential functions of his job with or without a reasonable
accommodation.
     (d) Voluntary Resignation by Executive. Executive shall have the right to
terminate this Agreement at any time. Executive agrees to provide the Company
with thirty (30) days prior written notice of any such intended resignation. The
Company’s obligation to pay Executive’s Base Salary, variable compensation and
other benefits shall cease as of Executive’s date of separation. Executive shall
not be entitled to any Severance Benefits if he resigns (other than for Good
Reason).
ARTICLE III
CONFIDENTIAL INFORMATION
     Section 3.1. Confidential Information. Executive’s position with the
Company will, and have, necessarily give him access to, contact with and
knowledge of certain trade secrets, and confidential and proprietary business
information of the Company. This information includes but is not limited to
employee information, union information, employment and union litigation and
claim information, marketing and sales objectives and strategies, customer
lists, information regarding existing customer preferences, habits and needs,
information regarding prospective customers, details of past, pending and
contemplated transactions, price lists, pricing policies, sales data, training
materials, customer proposals, information developed about Company’s
competitors, systems, strategies, designs, processes, procedures, growth plans,
market data, know-how, compilations of technical and non-technical data,
advertising and promotional plans and strategies, and financial and other
projections relating to the Business, which are not generally known to or
readily ascertainable through legitimate means by the public or by competitors
of the Company (hereinafter collectively referred to as “Confidential
Information”). Executive shall not at any time disclose the Confidential
Information to anyone, except on a need-to-know basis in connection with
Executive’s duties in carrying out the business of the Company. Executive shall
not use

6



--------------------------------------------------------------------------------



 



any Confidential Information for his own benefit, or for the benefit of anyone
other than the Company or its affiliates.
     Section 3.2. Ownership of Records, Etc. All records, reports, notes,
compilations or other recorded matter, and copies or reproductions thereof, in
whatever media form, relating to the Confidential Information of the Company,
operations, activities or business, made or received by Executive during any
past employment or future period of employment with the Company are and shall be
the exclusive property of the Company. Executive shall keep the same at all
times in his custody, subject to control by the Company and Executive shall
surrender the same at the end of his employment, if not before. Failure to
return such property upon the request of the Company during Executive’s
Employment Term or thereafter shall be a material breach of this Agreement.
     Section 3.3. Injunctive Relief. Executive acknowledges that (a) the
provisions of Section 3.1 and Section 3.2 are reasonable and necessary to
protect the legitimate interests of the Company, and (b) any violation of
Section 3.1 or Section 3.2 will result in irreparable injury to the Company, the
exact amount of which will be difficult to ascertain, and that the remedies at
law for any such violation would not be reasonable or adequate compensation to
the Company for such a violation. Accordingly Executive agrees that if he
violates, or under the then existing circumstances it seems reasonable likely
that there may occur a violation of, the provisions of Section 3.1 or
Section 3.2, in addition to any other remedy which may be available at law or in
equity, the Company shall be entitled to specific performance and injunctive
relief, without posting bond or other security, and without the necessity of
proving actual damages.
ARTICLE IV
COVENANT NOT TO COMPETE
     Section 4.1. Recitals. Executive acknowledges and agrees that he has
technical and other extensive expertise associated with the Business and is well
known in the equipment rental industry. In addition, Executive has valuable
business contacts with employees, potential employees, clients, and potential
clients of the Business and with professionals in the equipment rental industry.
Furthermore, Executive’s reputation and goodwill are an integral part of the
Company’s success throughout the areas where the Business is and will be
conducted. If Executive deprives the Company of any of his goodwill or in any
manner uses his reputation and goodwill in competition with the Company, the
Company will be deprived of the benefits it has bargained for pursuant to this
Agreement. Since Executive has the ability to compete with the Company in the
operation of the Business, the Company therefore desires that Executive enter
into this Covenant Not To Compete.

7



--------------------------------------------------------------------------------



 



     Section 4.2. Covenant Not to Compete. Executive agrees that during his
employment with Rental Service Corporation and for a period of twelve
(12) months commencing immediately after the end of his employment (the “Time
Period”), he shall not, unless acting with the Company’s prior written consent
(which may be withheld at the Company’s sole discretion), directly or indirectly
own, manage, join, operate or control, participate in the ownership, operation
or control of, or be connected as a director, officer, partner, or consultant,
or permit his name to be used in connection with the following businesses or
organizations that rent or lease construction or construction-related equipment
within the United States, Canada and Mexico (collectively “the Territory”):
Caterpillar, United Rentals, Sunbelt Rentals and its parent Ashtead Group plc,
Neff Rental, Hertz, Volvo, National Equipment Services and Maxim Crane Works or,
in the alternative, any business or organization not listed above that rents or
leases construction or construction-related equipment that has gross revenues of
$100 million or more, or has a total employee base of 500 employees or more or
that has plans to enter into the construction-related equipment rental or
leasing business in the Territory.
The parties agree that if a court of competent jurisdiction determines that the
Time Period for purposes of this Section 4.2 is unreasonably long and found to
be an unenforceable term, the Time Period for purposes of this Section 4.2 shall
be shortened to the maximum duration enforceable under applicable law.
If a court of competent jurisdiction determines that the Territory is an
unreasonable geographic scope for this provision, the Territory shall be deemed
reformed to include the United States and Canada, excluding Mexico. If a court
of competent jurisdiction determines that the Territory of the United States and
Canada is an unreasonable geographic scope for this provision, the Territory
shall be deemed reformed to include the United States.
     Section 4.3. No Solicitation of Customers or Employees. Executive agrees
that:
     (a) During his employment with Rental Service Corporation and for the Time
Period, he shall not, directly or indirectly, call on or solicit or divert or
take away from Rental Service Corporation or any of its affiliates (including by
divulging to any competitor or potential competitor of Rental Service
Corporation) any person, firm, corporation, or other entity who is a customer of
Rental Service Corporation or its affiliates and whom Executive had contact with
through any of his employment with Rental Service Corporation.
     (b) During his employment with Rental Service Corporation and for the Time
Period, he shall not, directly or indirectly, solicit employment of any employee
of Rental Service Corporation or any employee of any affiliate of Rental Service
Corporation for employment with any entity that rents or leases construction or
construction-related equipment in the Territory as defined in Section 4.2.

8



--------------------------------------------------------------------------------



 



     (c) The parties agree that if a court of competent jurisdiction determines
that the Time Period is unreasonably long and deemed unenforceable as defined
herein in Sections 4.3(a) or (b), the Time Period for purposes of
Sections 4.3(a) or (b), as applicable, shall be shortened to the maximum
duration enforceable under applicable law.
     Section 4.4. Severability of Provisions. In the event that the provisions
of this Section should ever be adjudicated by a court of competent jurisdiction
to exceed the time or geographic or other limitations permitted by applicable
law, then such provisions shall be deemed reformed to the maximum time or
geographic or other limitations permitted by applicable law, as determined by
such court in such action. Each breach of the covenants set forth herein shall
give rise to a separate and independent cause of action.
     Section 4.5. Injunctive Relief. Executive acknowledges that (a) the
provisions of Section 4.2 and Section 4.3 are reasonable and necessary to
protect the legitimate interests of the Company, and (b) any violation of
Section 4.2 or Section 4.3 will result in irreparable injury to the Company, the
exact amount of which will be difficult to ascertain, and that the remedies at
law for any such violation would not be reasonable or adequate compensation to
the Company for such a violation. Accordingly, Executive agrees that if he
violates, or under the then existing circumstances it seems reasonable likely
that there may occur a violation of, the provisions of Section 4.2 or
Section 4.3, in addition to any other remedy which may be available at law or in
equity, the Company shall be entitled to specific performance and injunctive
relief, without posting bond or other security, and without the necessity of
proving actual damages.
     Section 4.6. Equitable Tolling. The restrictive time periods referred to in
Sections 4.2 and 4.3 shall be tolled and extended by one month for each month or
portion of each month during which Employee is in violation of the restrictions.
If Company initiates legal action to enforce the restrictions and obtains an
injunction against Employee; then the appropriate restrictive time period(s)
will begin to run on the date that the injunction is entered.
ARTICLE V
GENERAL PROVISIONS
     Section 5.1. Assignment. Neither this Agreement nor any of the rights or
obligations hereunder may be assigned by any party without the prior written
consent of the other parties except that the Company may, without such consent,
assign all such rights and obligations to a wholly-owned subsidiary or newly
created legal entity (or a partnership controlled by the Company) or
subsidiaries of the Company or to a successor in interest to the Company which
shall assume all obligations and liabilities hereunder.

9



--------------------------------------------------------------------------------



 



     Section 5.2. Sole and Entire Agreement. This Agreement constitutes the
entire existing agreement between the parties with respect to the subject matter
hereof, and completely and correctly expresses all of the rights and obligations
of the parties, except that the parties acknowledge that a special severance
benefit and a special retention benefit have been offered and accepted by
Executive contemporaneously with the Prior Agreement. It is the intent of the
parties that if the conditions set forth in the General Terms applicable to the
special severance benefit and the special retention benefit have been fulfilled,
Executive shall become entitled to the benefits set forth in the letters
offering the same to him, and such letters, together with the said General Terms
shall supersede this Agreement, but only to the extent that the same are
inconsistent herewith. All prior agreements including but not limited to prior
employment agreements, severance agreements and/or change in control agreements,
are completely superseded and revoked. Executive expressly agrees that reliance
on any oral representation(s) is unreasonable.
     Section 5.3. Waivers. The waiver in any particular instance or series of
instances of any term or condition of this Agreement or any breach hereof by any
party shall not constitute a waiver of such term or condition or of any breach
thereof in any other instance.
     Section 5.4. Amendment. This Agreement is subject to amendment only by
subsequent written agreement between, and executed by, the parties hereto.
     Section 5.5. Separability. If any one or more provisions, clauses,
paragraphs, subclauses or subparagraphs contained in this Agreement shall for
any reason be held to be invalid, illegal, void or unenforceable, the same shall
not affect any other provision, clause, paragraph, subclause or subparagraph of
this Agreement, but this Agreement shall be construed as if such invalid,
illegal, void or unenforceable provision, clause, paragraph, subclause or
subparagraph had never been contained herein.
     Section 5.6. Time Is of the Essence. Time is of the essence in this
Agreement. Any time limit mentioned herein has been carefully considered and
represents the agreed absolute outside limit of time within which the applicable
right must be exercised. The parties may extend such time limit only by mutual
agreement in writing.
     Section 5.7. Duration of Obligations. Executive’s obligations under Article
III and Article IV of this Agreement (especially those relating to
confidentiality, noncompetition and non-solicitation) shall continue after his
employment with the Company is ended, regardless of the nature or reason for
such termination.
     Section 5.8. Attorneys’ Fees. In the event of a dispute, a court or an
arbitrator may award attorneys’ fees to the prevailing party.

10



--------------------------------------------------------------------------------



 



     Section 5.9. Captions; Definitions. Any captions of articles, sections,
subsections or paragraphs of this Agreement are solely for the convenience of
the parties and are not a part of this Agreement or to be used for the
interpretation of this Agreement or any provision hereof.
     Section 5.10. Applicable Law. This Agreement shall be construed and
interpreted in accordance with the internal substantive laws, and not the choice
of law rules of the State of Arizona. Except where this Agreement provides for
injunctive relief, all disputes arising out of or in connection with this
Agreement shall be finally settled under the Rules of Arbitration of the
American Arbitration Association by a single arbitrator appointed in accordance
with the said Rules.
     Section 5.11. Confidentiality. The parties agree that the terms of this
Agreement are to be held confidential and shall not be disclosed to any other
person or entity, except as required by law or legal process, and except that
either party may disclose the terms thereof to its or his legal counsel or tax
advisors.
     Section 5.12. Voluntary Agreement and Legal Counsel. Executive has been
encouraged to review this Agreement with his legal and other expert counsel and
has freely entered into this Agreement.
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement or
caused this Agreement to be duly executed on their respective behalf, by their
respective officers thereunto duly authorized, all effective as of the day and
year first above written.

                      RENTAL SERVICE CORPORATION       EXECUTIVE    
 
                   
By:
  /s/ Joseph A. Turturica       By:   /s/ Keith A. Sawottke    
 
 
 
Joseph A. Turturica          
 
Keith A. Sawottke    
 
  SVP & Chief People Officer           SVP & Chief Financial Officer    

11



--------------------------------------------------------------------------------



 



Exhibit B
Employee Stock Subscription Agreement

 



--------------------------------------------------------------------------------



 



Employee Stock Subscription Agreement
     This Employee Stock Subscription Agreement, dated as of December 4, 2006
between Atlas Copco North America Inc. (to be renamed RSC Holdings Inc.), a
Delaware corporation,and the employee whose name appears on the signature page
hereof, is being entered into pursuant to the Atlas Copco North America Inc. (to
be renamed RSC Holdings Inc. ) Stock Incentive Plan. The meaning of each
capitalized term may be found in Section 12.
     The Company and the Employee hereby agree as follows:
     Section 1. Purchase and Sale of Common Shares
     (a) In General. Subject to all of the terms of this Agreement, at the
Closing the Employee shall purchase, and the Company shall sell, the aggregate
number of Common Shares set forth on the signature page hereof (the “Shares”),
at the purchase price set forth on the signature page hereof.
     (b) Condition to Sale. Notwithstanding anything in this Agreement to the
contrary, the Company shall have no obligation to sell any Common Shares to any
person who is not an employee of the Company or any of its Subsidiaries at the
time that such Common Shares are to be sold or who is a resident of a
jurisdiction in which the sale of Common Shares to him would constitute a
violation of the securities, “blue sky” or other laws of such jurisdiction, or
if the Employee’s proposed investment in the Shares is less than the minimum
established for the Employee by the Company.
     Section 2. The Closing
     (a) Time and Place. The Company shall determine the time and place of the
closing of the purchase and sale of the Shares (the “Closing”).
     (b) Delivery by the Employee. At the Closing, the Employee shall deliver to
the Company the aggregate purchase price for the Shares.
     (c) Delivery by the Company. At the Closing, the Company shall register the
Shares in the name of the Employee. Certificates relating to the Shares shall be
held by the Secretary of the Company or his designee on behalf of the Employee.

 



--------------------------------------------------------------------------------



 



     Section 3. Employee’s Representations and Warranties
     (a) Access to Information, Etc. The Employee represents, warrants and
covenants as follows:
     (i) the Employee has carefully reviewed the Offering Memorandum, dated as
of November 17, 2006, each of its exhibits, annexes and other attachments, each
document incorporated by reference into the Offering Memorandum, and the other
materials furnished to the Employee in connection with the offer and sale of the
Shares pursuant to this Agreement;
     (ii) the Employee has had an adequate opportunity to consider whether or
not to purchase any of the Common Shares offered to the Employee, and to discuss
such purchase with the Employee’s legal, tax and financial advisors;
     (iii) the Employee understands the terms and conditions that apply to the
Shares and the risks associated with an investment in the Shares;
     (iv) the Employee has a good understanding of the English language;
     (v) the Employee is, and will be at the Closing, an officer or employee of
the Company or one of its Subsidiaries; and
     (vi) the Employee is, and will be at the Closing, a resident of the
jurisdiction indicated as his or her address set forth on the signature page of
this Agreement.
     (b) Ability to Bear Risk. The Employee represents and warrants as follows:
     (i) the Employee understands that the rights of first refusal and other
transfer restrictions that apply to the Shares may effectively preclude the
transfer of any of the Shares prior to a Public Offering;
     (ii) the financial situation of the Employee is such that he or she can
afford to bear the economic risk of holding the Shares for an indefinite period;

2



--------------------------------------------------------------------------------



 



     (iii) the Employee can afford to suffer the complete loss of his or her
investment in the Shares;
     (iv) the Employee understands that the Company’s Financing Agreements may
restrict the ability of the Company to repurchase the Shares pursuant to
Section 6 and that the Company and its Subsidiaries may enter into or amend,
refinance or enter into new Financing Agreements without regard to the impact on
the Company’s ability to repurchase the Shares; and
     (v) the Employee understands the special obligations and provisions that
are found in Section 7.
     (c) Voluntary Purchase. The Employee represents and warrants that the
Employee is purchasing the Shares voluntarily.
     (d) No Right to Awards. The Employee acknowledges and agrees that the sale
of the Shares and the grant of any options that are awarded to the Employee in
connection with the purchase of the Shares (i) are being made on an exceptional
basis and are not intended to be renewed or repeated, (ii) are entirely
voluntary on the part of the Company and its Subsidiaries and (iii) should not
be construed as creating any obligation on the part of the Company or any of its
Subsidiaries to offer any securities in the future.
     (e) Investment Intention. The Employee represents and warrants that the
Employee is acquiring the Shares solely for his or her own account for
investment and not on behalf of any other person or with a view to, or for sale
in connection with, any distribution of the Shares.
     (f) Securities Law Matters. The Employee acknowledges and represents and
warrants that the Employee understands that:
     (i) the Shares have not been registered under the Securities Act or any
state or non-United States securities or “blue sky” laws;
     (ii) it is not anticipated that there will be any public market for the
Shares;
     (iii) the Shares must be held indefinitely and the Employee must continue
to bear the economic risk of the investment in the Shares unless the Shares are
subsequently registered under applicable securities and other laws or an
exemption from registration is available;

3



--------------------------------------------------------------------------------



 



     (iv) the Company is under no obligation to register the Shares or to make
an exemption from registration available; and
     (v) a restrictive legend shall be placed on any certificates representing
the Shares that makes clear that the Shares are subject to the restrictions on
transferability set forth in this Agreement and a notation shall be made in the
appropriate records of the Company or any transfer agent indicating that the
Shares are subject to such restrictions.
     (g) Voting Proxy. By entering into this Agreement and purchasing the
Shares, the Employee hereby irrevocably grants to and appoints the Investors
collectively (to act by unanimous consent) as such Employee’s proxy and
attorney-in-fact (with full power of substitution), for and in the name, place
and stead of such Employee, to vote or act by unanimous written consent with
respect to such Employee’s Shares. The Employee hereby affirms that the
irrevocable proxy set forth in this Section 3(g) will be valid until the
consummation of a Public Offering. The Employee hereby further affirms that the
proxy hereby granted shall be irrevocable and shall be deemed coupled with an
interest and shall extend until the consummation of a Public Offering or, if
earlier, until the last date permitted by law. For the avoidance of doubt,
except as expressly contemplated by this Section 3(g), the Employee has not
granted a proxy to any Person to exercise the rights of such Employee under this
Agreement or any other agreement relating to the Shares to which such Employee
is a party.
     Section 4. Restriction on Transfer of Shares
     (a) In General. The Employee shall not Transfer any of the Shares other
than (i) upon the Employee’s death by will or by the laws of descent and
distribution, (ii) repurchases by the Company or the Investors pursuant to
Section 6 hereof or (iii) after a Public Offering, if and to the extent such
Transfer would not result in the Employee having Transferred a greater
percentage of Common Shares held by the Employee or acquired within the first
12 months after the Closing Date than the percentage of the Investors’ Initial
Holdings Transferred to Third Party Buyers as of such date. Shares may only be
Transferred in a manner that complies with all applicable securities laws and,
if the Company so requests, prior to any attempted Transfer the Employee shall
provide to the Company at the Employee’s expense such information relating to
the compliance of such proposed Transfer with the terms of this Agreement and
applicable securities laws as the Company shall reasonably request, which may
include an opinion in

4



--------------------------------------------------------------------------------



 



form and substance reasonably satisfactory to the Company of counsel regarding
such securities law or other matters as the Company shall request (such counsel
to be reasonably satisfactory to the Company).
     (b) No Transfer That Would Result In Registration Requirements. Prior to a
Public Offering, the Shares may not be Transferred if such Transfer would result
in the Company becoming subject to the reporting requirements of Section 13 or
15(d) of the Exchange Act (or other similar provision of non-U.S. law) or would
increase the risk that the Company would be subject to such reporting
requirements as determined by the Company in its sole and absolute discretion.
Any purported Transfer in violation of this Section 4(b) shall be void ab
initio.
     Section 5. Reinvestment of Certain Proceeds. In the event of a
recapitalization, dividend or other similar adjustment to the Company’s
capitalization in the first two years following the Closing Date, the Employee
shall purchase additional Common Shares with the proceeds of, or, if available,
refrain from participating in, such recapitalization, dividend or other similar
adjustment to the Company’s capitalization, if and to the extent it would result
in payments to the Employee having been received with respect to the Shares in
excess of 50% of the aggregate purchase price for the shares. Any additional
shares acquired pursuant to this Section 5 shall be subject to terms and
conditions substantially similar to the terms and condition of the Shares.
     Section 6. Options Effective on Termination of Employment Prior to a Public
Offering
     (a) Right of the Company. If the Employee’s employment with the Company
terminates for any reason prior to a public Offering, the Company may elect to
purchase all or a portion of the Shares by written notice to the Employee
delivered on or before the 90th day after the Determination Date (the “Option
Period”).
     (b) Limited Right of the Employee to Require the Company to Repurchase
Shares. If the Employee’s employment with the Company is terminated by the
Employee upon Retirement or by reason of the Disability or death of the Employee
or is terminated by the Company without Cause (including in connection with a
sale by the Company of the division or Subsidiary directly employing the
employee), the Employee may require the Company to purchase all (but not less
than all) of an Employee’s Shares (excluding any Shares acquired on exercise of
an Option) by written notice delivered to the Company within 60 days following
the expiration of the Option Period.

5



--------------------------------------------------------------------------------



 



     (c) Purchase Price. The purchase price per Share pursuant to this Section 6
shall equal the Fair Market Value as of the later of (i) the effective date of
the Employee’s termination of employment (determined without regard to any
statutory or deemed or express contractual notice period) and (ii) six months
and one day from the date of the Employee’s acquisition of the Shares pursuant
to this Agreement (such date, the “Determination Date”), provided that if the
Employee’s employment is terminated by the Company for Cause or the Employee has
violated any of the material terms of this Agreement, including but not limited
to Section 7, the purchase price per Share shall equal the lesser of (A) the
Fair Market Value of such Share as of the Determination Date, (B) the price at
which the Employee purchased such Share from the Company pursuant to this
Agreement or (C) $0.10 per Share if such termination was based on actions by the
Employee that had or are reasonably likely to have a significant financial
impact on the Company, as determined by an affirmative vote of not less than
two-thirds of the membership of the Board, or involved theft from the Company or
the Employee has violated any of the material terms of this Agreement, including
but not limited to Section 7.
     (d) Closing of Purchase; Payment of Purchase Price. Subject to
Section 6(f), the closing of a purchase pursuant to this Section 6 shall take
place at the principal office of the Company no later than the 100th day
following the Determination Date (or, in the case of a purchase pursuant to
Section 6(b), no later than 10 business days following the Company’s receipt of
written notice from the Employee pursuant to Section 6(b)). At the closing,
(i) the Company shall, subject to Section 6(e), pay the Purchase Price to the
Employee and (ii) if the Employee actually holds any certificates or other
instruments representing the Shares so purchased, the Employee shall deliver to
the Company such certificates or other instruments, appropriately endorsed by
the Employee or directing that the shares be so transferred to the purchaser
thereof, as the Company may reasonably require.
     (e) Application of the Purchase Price to Certain Loans or Other
Obligations. The Company shall be entitled to apply any amounts otherwise
payable pursuant to this Section 6 to discharge any indebtedness of the Employee
to the Company or any of its Subsidiaries or indebtedness that is guaranteed by
the Company or any of its Subsidiaries or to offset any such amounts against any
other obligations of the Employee to the Company or any of its Subsidiaries.
     (f) Certain Restrictions on Repurchases; Delay of Repurchase.
Notwithstanding any other provision of this Agreement, the Company shall

6



--------------------------------------------------------------------------------



 



not be permitted or obligated to make any payment with respect to a repurchase
of any Shares from the Employee if (i) such repurchase (or the payment of a
dividend by a Subsidiary to the Company to fund such repurchase) would result in
a violation of the terms or provisions of, or result in a default or an event of
default under any guaranty, financing or security agreement or document entered
into by the Company or any Subsidiary from time to time (the “Financing
Agreements”), (ii) such repurchase would violate any of the terms or provisions
of the Certificate of Incorporation and By-laws of the Company or (iii) the
Company has no funds legally available to make such payment under the General
Corporation Law of the State of Delaware. If payment with respect to a
repurchase by the Company otherwise permitted or required under this Section 6
is prevented by the terms of the preceding sentence the Company shall have the
option to either (x) make such payment at the earliest practicable date
permitted under this Section 6 and any such payment shall accrue simple interest
at a rate per annum of 6% from the date such payment is due and owing to the
date such payment is made or (y) pay the purchase price for such Shares with a
subordinated note that is fully subordinated in right of payment and exercise of
remedies to the lenders’ rights under the Financing Agreements and payable in
full at the earliest practicable date permitted under this Section 6.
     (g) Right to Retain Shares. If the option of the Company to purchase the
Shares pursuant to this Section 6 is not exercised with respect to all of the
Shares, the Employee shall be entitled to retain the remaining Shares, although
those Shares shall remain subject to all of the other provisions of this
Agreement.
     (h) Notice of Termination; Etc. Prior to a Public Offering, the Company
shall give prompt written notice to the Investors of any termination of the
Employee’s employment with the Company and of the Company decision whether or
not to purchase Shares pursuant to Section 6(a).
     (i) Public Offering. The provisions of this Section 6 shall terminate upon
a Public Offering, provided that such termination shall not affect the Company’s
repurchase right following a termination for Cause that was effective (or deemed
to be effective) prior to such Public Offering or any payment obligation
postponed pursuant to Section 6(f).
     (j) Assignment and Allocation of Purchase Rights. The Employee acknowledges
and agrees that the Company may assign its repurchase and other rights under
this Section 6 to the Investors and that the Investors may

7



--------------------------------------------------------------------------------



 



allocate such rights among themselves in such manner as they, in their sole
discretion, may agree from time to time.
Section 7. Noncompetition, Noninterference and Confidentiality.
     (a) Special Acknowledgements of the Employee. The Employee acknowledges
that: (i) the services previously rendered and expected to be render by the
Employee to the Company are of an important character that have and have had a
unique value to the Company; (ii) the Employee possesses relations, contacts,
information and other know-how that would permit the Employee to compete with
the Company or any of its affiliates and reduce the value of the Business and of
the Company; (iii) the restrictive covenants in this Section 7 and other terms
of this Agreement are reasonable in order to preserve the goodwill and other
value of the Business; (iv) the opportunity to purchase the Shares and receive
any options to purchase Common Shares is a special and unique opportunity;
(v) the Company has bargained for the benefit of such covenants and other terms
of this Agreement in connection with the offering of the Shares to the Employee;
(vi) the restrictive covenants contained in this Section 7 and the other terms
of this Agreement constitutes a material inducement to the Company to sell the
Shares to the Employee; (vii) the Employee had the opportunity to be represented
by and consult with legal counsel in this matter; (viii) the restrictive
covenants in this Section 7 are meant to be in addition to, and not limited by
or limiting of, any other restrictive covenants by which the Employee is or many
be bound; and (ix) the Employee understands the terms of this Agreement,
including (but not limited to) the terms of the restrictive covenants in the
Section 7, and the legal effects thereof.
     (b) Noncompetition and Noninterference. While employed with the Company or
any of its affiliates and for a period of one year thereafter, the Stockholder,
individually or collectively with any other person or entity, shall not:
     (i) without the prior written consent of the Company (which may be withheld
at the Company’s sole discretion), directly or indirectly own an interest in,
manage, operate, join, control, or participate in the ownership, operation or
control of, or be connected as a director, officer, employee, partner,
consultant or permit his name to be used in connection with the following
businesses or organizations that rent or lease construction or
construction-related equipment within the United States, Canada and Mexico
(collectively “the Territory”): Caterpillar, United Rental, Sunbelt

8



--------------------------------------------------------------------------------



 



Rentals and its parent Ashtead Group plc, NEFF Rental, Hertz, Volvo, National
Equipment Services and Maxim Crane Works or, in the alternative, any business or
organization not listed above that rents or leases construction or
construction-related equipment that has gross revenues of $100 million or more,
or has a total employee base of 500 employees or more or that has plans to enter
into the construction-related equipment rental or leasing business in the
Territory;
     (ii) directly or indirectly call upon or solicit or divert or take away
from the Company or any of its affiliates (including by divulging to any
competitor or potential competitor of the Company) any person, firm,
corporation, or other entity who is a customer of the Company or its affiliates
and whom Executive had contact with through any of his employment with the
Company; or
     (iii) directly or indirectly solicit employment of any employee of the
Company or any employee of any affiliate of the Company for employment with any
entity that rents or leases construction or construction-related equipment in
the Territory.
     (c) Confidential Information. While employed with the Company and its
affiliates and for ten years thereafter, the Employee shall not at any time use
or disclose to any person, corporation, firm, partnership or other entity
whatsoever, or to any officer, director, stockholder, partner, associate,
employee, agent or representative of any thereof, any confidential information
or trade secrets of or relating to the Business or the Company or any of its
affiliates (“Confidential Information”). Information relating to the Business,
the Company or any of its affiliates that becomes generally known to the public
by reason other than disclosure by the Employee or any other employee subject to
a similar confidentiality obligation shall not be considered confidential
information under this Section 7(c). If disclosure of any Confidential
Information is requested or required of the Employee under a subpoena, court
order, statute, law, rule, regulation or other similar requirement, the Employee
shall (i) notify the Company promptly in writing of such request so that the
Company may seek an appropriate protective order or other appropriate remedy, or
waive compliance with the provisions of this Agreement, (ii) cooperate fully
with the Company in its efforts to obtain such a protective order or other
appropriate remedy, and (iii) if no such protective order or other appropriate
remedy is obtained, furnish only that portion of the information that counsel to
the Employee advises that the Company is required to disclose by law.

9



--------------------------------------------------------------------------------



 



     (d) Enforcement and Remedies.
     (i) “Blue Pencil”. If any of the agreements set forth in this Section 7
shall be held to be invalid or unenforceable, the remaining parts thereof shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included therein. In the event that any
provision of this Section 7 relating to the time period, geographic area, scope
and/or subject matter shall be declared by a court of competent jurisdiction to
exceed the maximum time period, geographic area, scope and/or subject matter
such court deems enforceable, such time period, geographic area, scope and/or
subject matter shall be deemed to become and thereafter be the maximum time
period, scope and/or subject matter that such court deems enforceable, it being
the intent and express agreement of the parties that the terms of this Section 7
be enforced and interpreted in accordance with the terms to the greatest extent
possible.
     (ii) Injunctive Relief. The covenants and obligations of the Employee with
respect to noncompetition and noninterference, confidentiality and other matters
contained herein relate to special, unique and extraordinary matters and that a
violation of any of the terms of such covenants and obligations will cause the
Company irreparable injury for which adequate remedies are not available at law.
Therefore, the Employee agrees that Company will be entitled to an injunction,
restraining order or such other equitable relief as a court of competent
jurisdiction may deem necessary or appropriate to restrain the Employee from
committing any violation of the covenants and obligations referred to in this
Section 7. Any such injunction may be obtained without the necessity of posting
a bond. These injunctive remedies are cumulative and in addition to any other
rights and remedies the Parent may have at law or in equity, including, but not
limited to, the right to repurchase the Employee’s Shares for $0.10 per Share
pursuant to Section 6(c).
Section 8. “Tag-Along” Rights
     (a) Sale Notice. At least 30 days before any of the Investors (whether
acting alone or jointly with one or more of the other Investors) consummates any
sale of more than 30% of the Common Shares collectively owned by the Investors
as of the Closing Date to a Third-Party Buyer, the Company will deliver a
written notice (the “Sale Notice”) to the Employee. The Sale Notice will
disclose the material terms and conditions

10



--------------------------------------------------------------------------------



 



of the proposed sale or transfer, including the number of Common Shares that the
prospective transferee is willing to purchase, the proposed purchase price per
share and the intended consummation date of such sale.
     (b) Right to Participate. The Employee may elect to participate in the sale
or other transfer described in the Sale Notice by giving written notice to the
applicable Investors and the Company within 15 days after the Company has given
the related Sale Notice to the Employee. If the Employee elects to participate,
the Employee will be entitled to sell in the contemplated transaction, at the
same price and on the same terms and conditions as set forth in the Sale Notice,
an amount of Shares equal to the product of (i) the quotient determined by
dividing (A) the percentage of the Company’s then outstanding Common Shares
represented by the Shares then held by the Employee by (B) the aggregate
percentage of the Company’s then outstanding Common Shares represented by the
Common Shares then held by the Investor(s) participating in the sale or other
transfer described in the Sale Notice and all holders of Common Shares electing
to participate in such sale and (ii) the number of Common Shares the prospective
transferee has agreed to purchase in the contemplated transaction.
     (c) Certain Matters Relating to the Investors. The Company will use its
commercially reasonable best efforts to cause the Investors to conduct any sale
that is within the scope of this Section 8 in a manner consistent with this
Section 8. If the Company is not able to do so or fails to give the Sale Notice
to the Employee as prescribed in Section 8(a), the Employee’s sole remedy shall
be against the Company.
     (d) Expiration Upon a Public Offering. The provisions of this Section 8
shall terminate upon the consummation of a Public Offering.
Section 9. “Drag-Along” Rights
     (a) Drag-Along Notice. If any of the Investors (whether acting alone or
jointly with one or more of the other Investors) intends to sell or otherwise
Transfer, or enter into an agreement to sell or otherwise Transfer, for cash or
other consideration, more than 30% of the Common Shares collectively owned by
the Investors as of the Closing Date to a Third-Party Buyer and the applicable
Investor(s) elects to exercise its rights under this Section 9, the Company
shall deliver written notice (a “Drag-Along Notice”) to the Employee, which
notice shall state (i) that the Investor(s) wishes to exercise its rights under
this Section 9 with respect to such sale, (ii) the name and address of the
Third-Party Buyer, (iii) the per share

11



--------------------------------------------------------------------------------



 



amount and form of consideration the applicable Investor(s) proposes to receive
for its Common Shares, (iv) the material terms and conditions of payment of such
consideration and all other material terms and conditions of such sale, and
(v) the anticipated time and place of the closing of the purchase and sale (a
“Drag-Along Closing”).
     (b) Conditions to Drag-Along. Upon delivery of a Drag-Along Notice, the
Employee shall have the obligation to sell and transfer to the Third-Party Buyer
at the Drag-Along Closing the percentage of the Employee’s Shares equal to the
percentage of the Common Shares owned by the Investor(s) that are to be sold to
the Third-Party Buyer (the “Applicable Percentage”) on the same terms as the
applicable Investor(s), but only if such Investor(s) sells and transfers the
Applicable Percentage of the Investor’s Common Shares to the Third-Party Buyer
at the Drag-Along Closing.
     (c) Power of Attorney, Custodian, Etc. By entering into this Agreement and
purchasing the Shares, the Employee hereby appoints the applicable Investor(s)
and any Affiliates of such Investor(s) so designated by the Investor(s) the
Employee’s true and lawful attorney-in-fact and custodian, with full power of
substitution (the “Custodian”), and authorizes the Custodian to take such
actions as the Custodian may deem necessary or appropriate to effect the sale
and transfer of the Applicable Percentage of the Employee’s Shares to the
Third-Party Buyer, upon receipt of the purchase price therefor at the Drag-Along
Closing, free and clear of all security interests, liens, claims, encumbrances,
charges, options, restrictions on transfer, proxies and voting and other
agreements of whatever nature, and to take such other action as may be necessary
or appropriate in connection with such sale or transfer, including consenting to
any amendments, waivers, modifications or supplements to the terms of the sale
(provided that the applicable Investor also so consents, and, to the extent
applicable, sells and transfers the Applicable Percentage of its Common Shares
on the same terms as so amended, waived, modified or supplemented) and instructs
the Secretary of the Company (or other person holding any certificates for the
Shares) to deliver to the Custodian certificates representing the Applicable
Percentage of the Employee’s Shares, together with all necessary duly-executed
stock powers. If so requested by the applicable Investor(s) or the Company, the
Employee will confirm the preceding sentence in writing in form and substance
reasonably satisfactory to such Investor promptly upon receipt of a Drag-Along
Notice (and in any event no later than 10 days after receipt of the Drag-Along
Notice). Promptly after the Drag-Along Closing, the Custodian shall give notice
thereof to the Employee and shall remit to the Employee the net

12



--------------------------------------------------------------------------------



 



proceeds of such sale (reduced by any amount required to be held in escrow
pursuant to the terms of the purchase and sale agreement and any other
expenses).
     (d) The Investors are Third-Party Beneficiaries; Remedies. The Employee
acknowledges and agrees that any of the Investors that takes action pursuant to
this Section 9, is an intended third-party beneficiary of this Section 9 as if
such Investor were a party to this Agreement directly. Following a breach or a
threatened breach by the Employee of the provisions of this Section 9, the
applicable Investor may obtain an injunction granting it specific performance of
the Employee’s obligations under this Section 9. Whether or not the applicable
Investor obtains such an injunction, and whether or not the transaction with
respect to which the Drag-Along Notice relates is consummated, following such a
breach or threatened breach by the Employee the Company shall have the option to
purchase any or all of the Employee’s Shares at a purchase price per Share equal
to the lesser of the price at which the Employee purchased such Shares from the
Company or the per share consideration payable pursuant to the Drag-Along Offer.
The preceding sentence shall not limit the Company’s or the Investors’ rights to
recover damages (or the amount thereof) from the Employee.
     (e) Expiration on a Public Market. The provisions of this Section 9 shall
terminate and cease to have further effect upon the establishment of the Public
Market, provided that such termination shall not affect any right to receive or
seek damages or purchase Shares pursuant to Section 9(d).
     Section 10. Rights of First Refusal
     (a) Notice. At any time prior to a Public Offering, in addition to the
Transfer restrictions set forth in Section 4 and except as otherwise expressly
provided in this Agreement, the Employee may not Transfer any Shares other than
pursuant to a Qualified Offer and if the Employee desires to accept a Qualified
Offer, the Employee shall first give at least 60 days’ prior written notice to
the Company and the Investors:
     (i) designating the number of Shares proposed to be Transferred (the
“Offered Shares”);
     (ii) naming the prospective acquiror of such Shares; and

13



--------------------------------------------------------------------------------



 



     (iii) specifying the price at (the “Offer Price”) and terms upon which (the
“Offer Terms”) the Employee desires to Transfer such Shares.
     (b) Right of the Company. During the 30-day period following the Company’s
receipt of the Employee’s notice pursuant to Section 10(a) (the “First Refusal
Period”), the Company shall have the right to purchase from the Employee all or
any portion of the Offered Shares, at the Offer Price and on the Offer Terms,
and any such purchase shall be settled at the time and in the manner specified
in Section 10(d) hereof. The Company shall use its reasonable efforts to act as
promptly as practicable following receipt of the notice from the Employee to
determine whether it shall elect to exercise such right.
     (c) Right of the Investors. If the Company determines within the First
Refusal Period that it does not wish to exercise its right to purchase all of
the Offered Shares, the Investors shall have the right to purchase all or any
portion remaining of the Offered Shares specified in such notice, at the Offer
Price and on the Offer Terms, and any such purchase shall be settled at the time
and in the manner specified in Section 10(d) hereof. The Investors must
determine whether to exercise such right during the period beginning on the
earlier of (x) the end of the First Refusal Period and (y) the date of receipt
by the Investors of written notice that the Company has elected not to exercise
its rights under Section 10(b) and ending 60 days after the Investor’s receipt
of the Employee’s notice pursuant to Section 10(a) (the “Second Refusal
Period”).
     (d) Manner of Exercise. The rights provided hereunder shall be exercised by
written notice to the Employee given at any time during the applicable period.
If such right is exercised, the Employee may not sell pursuant to the Qualified
Offer any of the Shares that the Company or the Investors have elected to
purchase and the Company or the Investors, as the case may be, shall deliver to
the Employee cash, check or other readily- available funds for the Offer Price,
against delivery of certificates or other instruments representing the Shares so
purchased, appropriately endorsed by the Employee, and free and clear of all
security interests, liens, claims, encumbrances, charges, etc. Notwithstanding
the foregoing, neither the Company nor the Investors, as the case may be, shall
deliver any cash, check or other readily-available funds for the Offer Price to
the Employee prior to the date which is six months and one day from the date of
the Employee’s acquisition of the Shares pursuant to this Agreement.

14



--------------------------------------------------------------------------------



 



     (e) Additional Requirements for Sale. Subject to Section 4, if neither the
Company nor the Investors shall have exercised its rights under this Section 10,
then the Employee may Transfer the Offered Shares to (but only to) the intended
purchaser named in his notice to the Company and the Investors at the Offer
Price and on the Offer Terms; provided that:
     (i) such Transfer must be consummated within 30 days following the
expiration of the Second Refusal Period; and
     (ii) the intended purchaser must first agree in writing in form and
substance satisfactory to the Company to make and be bound by the
representations and warranties set forth in Section 3(b), Section 3(e),
Section 3(f), Section 3(g) and to agree to and be bound by the covenants and
other restrictions set forth in this Agreement (including, but not limited to,
Section 4, Section 8, Section 9, Section 10, Section 11 and Section 13) and such
other covenants or restrictions as the Company shall reasonably request (it
being understood that the Employee and any intended purchaser therefrom shall
not have any of the benefits provided for in Section 6).
Any purported Transfer in violation of this Section 10 shall be void abinitio.
     (f) Allocation by Investors. The Employee acknowledges and agrees that the
Investors may allocate their rights to purchase any or all of the Offered Shares
within the Second Refusal Period, as among themselves, in such manner as they,
in their sole discretion, may agree from time to time.
     Section 11. Holdback Agreements. If the Company files a registration
statement under the Securities Act with respect to an underwritten public
offering of any shares of its capital stock, the Employee shall not effect any
public sale (including a sale under Rule 144 under the Securities Act or other
similar provision of applicable law) or distribution of any Common Shares, other
than as part of such underwritten public offering, during the 20 days prior to
and the 180 days after the effective date of such registration statement (or
such other period as may be generally applicable to or agreed by the Company’s
senior-most executives). If the Company files a prospectus in connection with a
takedown from a shelf registration statement, the Employee shall not effect any
public sale (including a sale under Rule 144 under the Securities Act or other
similar provision of applicable law) or distribution of any Common Shares, other
than as part of such offering, for 20 days prior to and 90 days after the date
the prospectus supplement is filed with the Securities and Exchange Commission
(or such other

15



--------------------------------------------------------------------------------



 



period as may be generally applicable to or agreed by the Company’s senior-most
executives).
     Section 12. Certain Definitions
     (a) As used in this Agreement, the following terms shall have the meaning
set forth below:
     “Affiliate” has the meaning given in the Stock Incentive Plan.
     “Agreement” means this Employee Stock Subscription Agreement, as amended
from time to time in accordance with the terms hereof.
     “Applicable Percentage” has the meaning given in Section 9(b).
     “Business” means the rental or leasing of construction-related or similar
equipment.
     “Board” has the meaning given in the Stock Incentive Plan.
     “Cause” has the meaning given in the Stock Incentive Plan.
     ”Closing” has the meaning given in Section 2(a).
     “Closing Date” means [November 27, 2006].
     “Common Shares” means the common stock, par value U.S. $.01 per share, of
the Company.
     “Company” means Atlas Copco North America Inc. (to be renamed RSC Holdings
Inc.), a Delaware corporation, provided that for purposes of determining the
status of Employee’s employment with the “Company,” such term shall include the
Company and its Subsidiaries.
     “Competitive Business” has the meaning given in Section 7(b)(i).
     “Confidential Information” has the meaning given in Section 7(c).
     “Custodian” has the meaning given in Section 9(c).
     “Determination Date” has the meaning given in Section 6(c).
     “Disability” has the meaning given in the Stock Incentive Plan.
     “Drag-Along Closing” has the meaning given in Section 9(a).

16



--------------------------------------------------------------------------------



 



     “Drag-Along Notice” has the meaning given in Section 9(a).
     “Employee” means the purchaser of the Shares whose name is set forth on the
signature page of this Agreement; provided that following such person’s death,
the “Employee” shall be deemed to include such person’s beneficiary or estate
and following such person’s Disability, the “Employee” shall be deemed to
include any legal representative of such person.
     “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, or any successor statute, and the rules and regulations thereunder that
are in effect at the time, and any reference to a particular section thereof
shall include a reference to the corresponding section, if any, of any such
successor statute, and the rules and regulations thereunder.
     “Fair Market Value” has the meaning given in the Stock Incentive Plan.
     “Financing Agreements” has the meaning given in Section 6(f).
     “First Refusal Period” has the meaning given in Section 10(b).
     “Investors” has the meaning given in the Stock Incentive Plan.
     “Investors’ Initial Holdings” means the number of Common Shares held by the
Investors as of the Closing Date plus any additional shares acquired within
twelve months of the Closing Date.
     “Offer Price” has the meaning given in Section 10(a).
     “Offer Terms” has the meaning given in Section 10(a).
     “Offered Shares” has the meaning given in Section 10(a).
     “Option” has the meaning given in the Stock Incentive Plan.
     “Option Period” has the meaning given in Section 6(a).
     “Person” means any natural person, firm, partnership, limited liability
company, association, corporation, company, trust, business trust, governmental
authority or other entity.
     “Public Market” shall be deemed to have been established at such time as
30% of the Common Shares (on a fully diluted basis) has been sold

17



--------------------------------------------------------------------------------



 



to the public pursuant to an effective registration statement under the
Securities Act, pursuant to Rule 144 or pursuant to a public offering outside
the United States.
     “Public Offering” has the meaning given in the Stock Incentive Plan.
     “Purchase Price” means the purchase price per Share determined in
accordance with Section 6(c).
     “Qualified Offer” means an offer to purchase Shares from a single purchaser
and which must be in writing and for cash or other immediately-available funds,
be irrevocable by its terms for at least 60 days and be a bona fide offer as
determined in good faith by the Board or the Compensation Committee thereof.
     “Retirement” means the Employee’s retirement from active service on or
after the Employee reaches normal retirement age.
     “Rule 144” means Rule 144 under the Securities Act (or any successor
provision thereto).
     “Sale Notice” has the meaning given in Section 8(a).
     “Second Refusal Period” has the meaning given in Section 10(c).
     “Securities Act” means the United States Securities Act of 1933, as
amended, or any successor statute, and the rules and regulations thereunder that
are in effect at the time and any reference to a particular section thereof
shall include a reference to the corresponding section, if any, of any such
successor statute, and the rules and regulations thereunder.
     “Shares” has the meaning given in Section 1(a), and for purposes of
Section 4, Section 5, Section 7, Section 8, Section 9, Section 10, and
Section 11 it also includes Common Shares delivered as dividends in respect of
the Shares.
     “Stock Incentive Plan” means the Atlas Copco North America Inc. (to be
renamed RSC Holdings Inc.) Stock Incentive Plan adopted by the Board, as amended
from time to time.
     “Subsidiary” has the meaning given in the Stock Incentive Plan.
     “Third-Party Buyer” means any Person other than (i) the Company or any of
its Subsidiaries, (ii) any employee benefit plan of the Company or

18



--------------------------------------------------------------------------------



 



any of its Subsidiaries, (iii) the Investors, (iv) any Affiliates of any of the
foregoing, or (v) any investment fund or vehicle, other than the Investors,
managed, sponsored or advised by the Investors.
     “Transfer” means any sale, assignment, transfer, pledge, encumbrance, or
other director indirect disposition (including a hedge or other derivative
transaction).
     “Unforeseen Personal Hardship” means financial hardship arising from
(i) extraordinary medical expenses or other expenses directly related to illness
or disability of the Employee, a member of the Employee’s immediate family or
one of the Employee’s parents or (ii) payments necessary or required to prevent
the eviction of the Employee from the Employee’s principal residence or
foreclosure on the mortgage on that residence.
     Section 13. Miscellaneous
     (a) Authorization to Share Personal Data. The Employee authorizes any
Affiliate of the Company that employs the Employee or that otherwise has or
lawfully obtains personal data relating to the Employee to divulge or transfer
such personal data to the Company or a to a third party, in each case in any
jurisdiction, if and to the extent appropriate in connection with this Agreement
or the administration of the Stock Incentive Plan.
     (b) Unforeseen Personal Hardship. If the Employee, prior to a Public
Offering and still in the employment of the Company, experiences Unforeseen
Personal Hardship, the Board will carefully consider any request by the Employee
that the Company repurchase the Employee’s Shares at the Purchase Price, but the
Company shall have no obligation to do so.
     (c) Notices. All notices and other communications required or permitted to
be given under this Agreement shall be in writing and shall be deemed to have
been given if delivered personally or sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized international
equivalent of such delivery, to the Company, any of the Investors or the
Employee, as the case may be, at the following addresses or to such other
address as the Company, the Investors or the Employee, as the case may be, shall
specify by notice to the others:

19



--------------------------------------------------------------------------------



 



     (i) if to the Company, to it at:
Atlas Copco North America Inc. (to be renamed RSC
Holdings Inc.)
c/o Ripplewood Holdings, L.L.C.
One Rockfeller Plaza, 32nd Floor
New York, NY 10020
Attn: Christopher P. Minnetian, Esq.
(212) 218-2778 (telecopier)
(212) 582-6700 (telephone)
cminnetian@ripplewood.com (email)
Atlas Copco North America Inc. (to be renamed RSC
Holdings Inc.)
c/o Oak Hill Capital Management, L.L.C.
717 Fifth Avenue, 12th Floor
New York, NY 10022
Attn: John R. Monsky, Esq.
(212) 527-8450 (telecopier)
(212) 527-8490 (telephone)
jmonsky@oakhillcapital.com
with copies (which shall not constitute notice) to the Persons listed in clause
(iv)
below).
     (ii) if to the Employee, to the Employee at his or her most recent address
as shown on the books and records of the Company or Subsidiary employing the
Employee.
     (iii) if to any Investor, to the Persons listed in clause (iv) below:
     (iv) Copies of any notice or other communication given under this Agreement
shall also be given to:
Ripplewood Holdings, L.L.C.
One Rockefeller Plaza, 32nd Floor
New York, NY 10020
Attn: Christopher P. Minnetian, Esq.
(212) 218-2778 (telecopier)
(212) 582-6700 (telephone)
cminnetian@ripplewood.com (email)

20



--------------------------------------------------------------------------------



 



Oak Hill Capital Management, L.L.C.
717 Fifth Avenue, 12th Floor
New York, NY 10022
Attn: John R. Monsky, Esq.
(212) 527-8450 (telecopier)
(212) 527-8490 (telephone)
jmonsky@oakhillcapital.com
Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attn: Jeffrey J. Rosen, Esq.
(212) 909-6836 (telecopier)
(212) 909-6000 (telephone)
jrosen@debevoise.com (email)
All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.
     (d) Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and assigns. Except as otherwise provided herein with respect to the
Investors, nothing in this Agreement, express or implied, is intended or shall
be construed to give any person other than the parties to this Agreement or
their respective successors or assigns any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein.
     (e) Waiver; Amendment.
     (i) Waiver. Any party hereto may by written notice to the other parties
(A) extend the time for the performance of any of the obligations or other
actions of the other parties under this Agreement, (B) waive compliance with any
of the conditions or covenants of the other parties contained in this Agreement,
and (C) waive or modify performance of any of the obligations of the other
parties under this Agreement, provided that any waiver of the provisions of
Section 4 through and including Section 11 or this Section 13(e) must be
consented to in writing by the Investors. Except as provided in the preceding
sentence, no action taken pursuant to this Agreement, including, but not limited
to, any

21



--------------------------------------------------------------------------------



 



investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action of compliance with any representations,
warranties, covenants or agreements contained herein. The waiver by any party
hereto of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach and no failure by a
party to exercise any right or privilege hereunder shall be deemed a waiver of
such party’s rights or privileges hereunder or shall be deemed a waiver of such
party’s rights to exercise the same at any subsequent time or times hereunder.
(ii) Amendment. This Agreement may be amended, modified or supplemented only by
a written instrument executed by the Employee and the Company, provided that the
provisions of Section 4 through Section 11 and this Section 13 may be amended by
vote of a majority (by number of Common Shares) of the Employees who hold Common
Shares purchased pursuant to a stock subscription agreement having comparable
provisions; provided, further, that any amendment adversely affecting the rights
of the Investors hereunder must be consented to by the Investors.
     (f) Assignability. Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by the
Company or the Employee without the prior written consent of the other parties,
provided that any Investor may assign from time to time all or any portion of
its rights under this Agreement, to one or more persons or other entities
designated by it and the Company may assign this Agreement to a person or other
entity in connection with the transfer of all or substantially all of the assets
of the Company to such person or entity pursuant to a merger or other
transaction.
     (g) Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction,
except to the extent the laws of another jurisdiction specifically and
mandatorily apply.
     (h) Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding arising out of this Agreement or any
transaction contemplated hereby. Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of

22



--------------------------------------------------------------------------------



 



litigation, seek to enforce the foregoing waiver and (ii) acknowledges that it
and the other parties have been induced to enter into the Agreement by, among
other things, the mutual waivers and certifications in this Section 13(h).
     (i) Section and Other Headings, etc. The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.
     (j) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.
     (k) Jurisdiction. The parties hereto hereby irrevocably submit and consent
to the nonexclusive jurisdiction of the State and Federal Courts (the “Courts”)
located in the Borough of Manhattan in The City of New York in the State of New
York with respect to any action or proceeding arising out of this Agreement or
any matter arising therefrom or relating thereto. In any such action or
proceeding, each party hereto waives personal service of the summons and
complaint or other process and papers therein and agrees that the service
thereof may be made by mail directed to such party at the address for such party
provided herein, service to be deemed complete 7 days after mailing, or as
permitted under the rules of either of the Courts.

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Employee have executed this
Agreement as of the date first above written.

            ATLAS COPCO NORTH AMERICA INC. (to
be renamed RSC Holdings Inc.)
      By:   /s/ Joseph Turturica       Name:   Joseph Turturica       Title:  
Senior Vice President       THE EMPLOYEE:
         Keith A. Sawottke       By:   /s/ Joseph Turturica       as
Attorney-in-Fact         Name: Joseph Turturica       Address of the Employee: 
        [Employee Home Address]  

                 
Total Number of

               
Common Shares
to be Purchased:
  1,505.03            
 
               
Per Share Price
  $244.25            
 
               
Total Purchase Price:
  $367,603.69            

24